DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

State of the Claims
Claims 1 to 108 have been presented in the instant application.  Claims 2, 8-106, and 108 have been cancelled thereby leaving claims 1, 3-7, and 107 pending in the application.  No claims stand as being withdrawn from consideration. In view of the foregoing, Claims 1, 3-7, and 107 are pending for prosecution on the merits.  

Response to Arguments
Applicant’s arguments, see pages A-1 to A-4, filed May 6, 2020, with respect to the rejection of claims over Dawes in view of Williams and Birks under 35 U.S.C. 103 and, alternatively, over Williams in view of Lyngsoe or Birks under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-7, and 107 are allowed.
The following is an examiner’s accounting of the closest related prior art of record and statement of reasons for allowance: 


Regarding independent claim 1, Williams (US 2005/0276556) discloses a method of fabricating a hollow-core photonic- bandgap fiber (see abs), comprising the steps of providing a stack of capillaries, wherein the stack has a hollow core (1810) and comprises core capillaries (1805) at a boundary of the core which comprise a plurality of first core capillaries (in the region of lead line 1815) at respective corners of the core boundary and a plurality of second core capillaries (see boundary capillaries at each of (1835)) intermediate respective ones of the first core capillaries at the core boundary (see figure 18, (1835).  
With reference to the instant figure 3, embodiment (s1), Williams teaches that, in the drawn fiber, a plurality of core capillaries surround the hollow central core may include a plurality of first core capillaries comprising beads (165) and second core capillaries which do not include beads (165) intermediate respective ones of the first core capillaries.  In the embodiment of figure 3, S1 there are six first core capillaries and six second core capillaries.  With reference to the instant figure 20B (see below left), Williams depicts a photomicrograph of a drawn fiber which, based upon the relative angles of the core capillaries, the examiner understands to represent a fiber having the structure as depicted in the embodiment of Williams figure 3 (see below right image overlap of figure 20b on the embodiment of figure 3,(S2)).  Using a ruler to approximately measure node spacing in this micrograph, the Examiner estimates that in this embodiment Williams teaches a shortest pitch spacing at those core boundary cells which comprise beads (165) and a longest pitch spacing at those core boundary cells which do not include beads (165).  If the relative length of the shortest node spacing is taken to be 1, the longest node is measured to be roughly 1.0625 (Please note: these measurements constitute approximations based upon the figure 20B provided in Williams).  Thus, where the structure S1 of Williams comprises six of the short node spacings and six of the longer node spacings, Williams is understood to disclose a fiber 


    PNG
    media_image1.png
    302
    407
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    662
    1084
    media_image2.png
    Greyscale

At [0314] Williams acknowledges that the surface tension effects may complicate the manufacture of a fiber having the S2 structure.  The reference further indicates at [0380] that vacuum may be applied to interstitial voids during either drawing of the stack into a cane or the case into a fiber in order to collapse the voids.  Williams is however silent regarding the step of applying pressure differentials between the core, the first core capillaries, and the second core capillaries as a means specifically to control the size of the first core capillaries in relation to the second core capillaries in the manner required by claim 1, lines 8-11.  

US 2003/0230118 to Dawes teaches using controlled pressure differentials in the manufacture of a hollow-core photonic bandgap fiber.   Of particular note, Dawes at figure 13 and [0047] teaches the application of three different controlled pressures, namely a controlled pressure to the center hollow tube (122), a second controlled pressure to all capillaries surrounding the core, and a third pressure to all interstitial voids (138) to collapse the voids surrounding the capillaries.  At [0038], Dawes indicates 

US 8,215,129 to Russell discloses a method for drawing a holey optical fiber preform such that different capillaries are subjected to independent pressure control.  In figure 6, (ii) and (iii), Russell teaches the manufacture of a photonic crystal fiber comprising a core region (4300 and a cladding region comprising holes (420) arranged in a lattice about the core.  Russell teaches that during the drawing process, the internal pressure in the holes disposed adjacent to the core may increased relative to the pressure in the holes disposed further away from the core radially (see figure 6 (iii)).  The pressure is oscillated during the drawing process to progressively expand (430) and contract the core region (450) along the length of the drawn fiber.  As in the case of Dawes above, there is no teaching or suggestion to separately control the pressure in the core, first, and second capillaries to control the relative size of the first core capillaries in relation to the second core capillaries in order to provide a ratio between a difference in a length of a longest and shortest pitch spacing of notes at the core boundary to an average pitch spacing of the nodes at the core boundary of less than 0.3 in the manner required by the claim.  



US 2007/0204656 to Gallagher discloses a method for providing internal pressure control to the capillaries in a holey optical fiber by cutting plural slots transversely into the fiber preform and connecting the slots to a pressure source.  Gallagher does not teach separately controlling the internal pressure of the core along with first and second core capillaries in order to control a ratio of the longest and shortest pitch spacing of nodes at the core boundary in the manner required by claim 1.  

US 6,888,992 to Russell (5:36-56), US 4,551,162 to Hicks (see figures 6-7; 4:12-66), US 2010/0303429 to Gibson (figures 5-7 and [0059]-[0063]), US 2005/0074215 to Sanghera ([0022-[0026]), US 2010/0202743 to Bayya ([00343]-[0037]) to teach a methods for drawing a holey optical fiber preform while controlling an internal pressure within preform capillaries as a means to control the dimensions of the holes in the drawn fiber, however these references do not serve to remedy the deficiencies in the closest related prior art as noted above.  

In view of the forgoing, it is the Examiners assessment that the closest related prior art of record fails to teach or reasonably suggest a method of fabricating a hollow-core photonic bandgap fiber meeting every recited limitation of independent claim 1 and specifically teaching a step of separately controlling the pressure in the core, first core capillaries, and second core capillaries to control the relative size of the first core capillaries in relation to the second core capillaries to thereby provide a ratio between a difference in a length of a longest and shortest pitch spacing of notes at the core boundary to an average pitch spacing of the nodes at the core boundary of less than 0.3 in the manner required by the claim.  
Finally, The Examiner acknowledges US 2015/0198764 to Digiovanni which pertains to the drawing of hollow core photonic bandgap fibers.  Digiovanni teaches that the fiber may be characterized by first core capillaries at corners of the core boundary (see figure 6b, (231),(233),(239), and (237)) and second core capillaries intermediate the first core capillaries.  At paragraph [0098], Digiovanni teaches that during drawing the internal pressure of the first and second core capillaries may be separately controlled in order to control the respective size of these capillaries in the final fiber ("Fiber geometry will additionally be determined by draw conditions and other fabrication methods, including methods for controlling pressure in holes during different stages of fabrication. Accordingly, defect capillaries may be handled differently during fabrication in order to change the corresponding cells of the fiber; for example, pressure control of defect cells may be different from lattice cells during draw, in order to enlarge or reduce the holes in the corresponding fiber defect cells.” – [0098]).  C Upon review of the provisional application 61/684,738 to which Digiovanni claims the benefit of an earlier filing date, it is the Examiners assessment that the provisional application does not provide supporting basis for separate pressure control within the first 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JASON L LAZORCIK/Primary Examiner, Art Unit 1741